122 U.S. 376 (1887)
MERCHANTS' INSURANCE COMPANY
v.
ALLEN.
MERCHANTS' INSURANCE COMPANY
v.
WEEKS.
Supreme Court of United States.
Submitted April 18, 1887.
Decided May 27, 1887.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
*381 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The ground of this application is, that the court committed an error on the former hearing in finding as a fact that the other insurance shown by the new testimony was on the cargo and not on the freight to be earned by the voyage. There were six policies proven  one in the Portland Lloyds for $2000, another in the Crescent City Company of New Orleans for $3000, another in the Merchants' Marine of Bangor, Maine, for $4000, another in the Union of Bangor for $2000, and two others in Lloyds of London, England, each for £1100. Those in the Crescent City and London Lloyds describe a risk on cargo, and nothing else. Baring Brothers & Company effected the insurance in London, as they say, by "two policies of insurance upon part of the freight of the ship Orient." Charles E Rice, the secretary of the Crescent City Company, says he issued that policy "on the interest of John Baker, on the freight list of the ship Orient." Construing the language of the other three policies as meaning the same thing as those which were clearly on the cargo, we did not consider it necessary at the former hearing to do more than decide, as we did, that an insurance on cargo was not a breach of the warranty in the policies sued on. But if it be otherwise, and the policies in the other three companies were on the freight to be earned by the voyage and not on the cargo simply, we see no occasion *382 for a reargument of the case, as we are all of opinion that such an insurance would not be a breach of the covenant of the insured not to insure their respective interests in the vessel, "or any other insurable interest in said interest, during the continuance of this policy," beyond the specified amounts.
Rehearing denied.